DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zaetterqvist (20190137220).
Referring to claims 1 and 10, Zaetterqvist shows a light detection and ranging (LIDAR) sensor assembly (see figure 4 and paragraph 55) comprising:
an optics assembly (see figure 4 Ref 26) comprising a LIDAR sensor (see figure 4 Ref 27 and 28) and a set of dovetail joint inserts (see figure 4 Ref 25 also see paragraph 47-49); 

    PNG
    media_image1.png
    663
    550
    media_image1.png
    Greyscale

and
a frame (see figure 4 note the frame as shown connecting the sensor assembly to the comprising a set of dovetail joint septums coupled to the set of dovetail joint inserts of the optics assembly. 

    PNG
    media_image2.png
    663
    550
    media_image2.png
    Greyscale


Referring to claims 2, 11, and 18, Zaetterqvist shows the optics assembly is configured to twist or slide in a recess of the frame to align the set of dovetail joint inserts of the optics assembly with the set of dovetail joint septums of the frame (note the dovetail attachment inherently includes a slidable attachment along the dovetail).

Referring to claim 4, Zaetterqvist shows the set of dovetail joint inserts comprises a pair of dovetail joint inserts formed on a perimeter of the optics assembly (see the pair of dovetails as shown below).
    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale

Referring to claim 5, Zaetterqvist shows the set of dovetail joint septums comprise a corresponding pair of dovetail joint septums (see below).

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale

Referring to claims 6, 14, and 20, Zaetterqvist shows frame further comprises a set of locking means securely fastening the optics assembly to the frame when the set of dovetail joint inserts and the set of dovetail joint septums are aligned (see the pin below). 

    PNG
    media_image5.png
    663
    550
    media_image5.png
    Greyscale

Referring to claims 7 and 15, Zaetterqvist shows the set of locking means each comprises a locking pin that engages a locking cavity of the optics assembly (see the pin as shown in figure 4 also see paragraph 27).

Referring to claim 13, Zaetterqvist shows the set of dovetail joint inserts comprises a pair of dovetail joint inserts formed on a perimeter of the optics assembly (see the pair of dovetails as shown below).
    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale

Zaetterqvist shows the set of dovetail joint septums comprise a corresponding pair of dovetail joint septums (see below).

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale


Referring to claim 17, Zaetterqvist shows a multi-sensor frame (see figure 4 note the multiple sensors shown by Ref 27 and 28) comprising a set of dovetail joint septums and at least one dual dovetail septum (see figure 4 and note the septums shown below) 

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale

; and

a plurality of optics assemblies (see the plurality of optic assemblies shown in figure 4 also note the multiple locations shown in figure 1 Ref 2), each comprising a LIDAR sensor and a set of dovetail joint inserts (see the exploded view of each LIDAR 
    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale


wherein the set of dovetail joint septums and the at least one dual dovetail septum are coupled to the set of dovetail joint inserts of each optics assembly of the plurality of LIDAR sensor optics assemblies (see the multiple locations for each LIDAR sensor shown in figure 1 Ref 2 also see the dual dovetail septum and the set of dovetail joints shown below).

    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaetterqvist (20190137220) in view of Clearman (20170108759).
Referring to claim 9, Zaetterqvist shows a locking means for engaging the dovetail joint when the dovetail joint and the dovetail joint septums are aligned (see the pin in figure 4 securing the dovetail joint and the dovetail joint septums).  However Zaetterqvist fails to specifically show automatic engaging locking means.  
Clearman solves a common problem of attaching an optical unit to a base unit using an automatic locking that engages when the joint is inserted in the correct position of the septums (see figure 1c note the optics assembly support is 160 and includes clips Ref 180a and 180b that automatically engage when the optics assembly support is engaged in the correct position on the frame Ref 188 also see paragraph 42).  It would have been obvious to include the automatic engagement as shown by Clearman because this allows for simple engagement without the need for the user to align pin holes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank (20180015886), Zatterqvist (20190193857), Basile (8887975), Kataishi (10870401), Meugnier (10179647) all show similar connection means for connecting an optical sensor to a frame.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.